PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Furio, Sante
Application No. 16/298,840
Filed: 11 Mar 2019
For: Container Carrier Apparatus and Methods of Making and Using the Same

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed April 27, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to pay the issue fee on or before July 24, 2020, as required by the Notice of Allowance and Fee(s) Due, mailed April 24, 2020.  Accordingly, the date of abandonment of this application is July 25, 2020.  A Notice of Abandonment was mailed on October 23, 2020.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an issue fee payment of $500, (2) the petition fee of $1,050 (3) a proper statement of unintentional delay.  Accordingly, the issue fee is accepted as being unintentionally delayed.

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.

This application is being referred to the Office of Data Management for further processing into a patent.  



/KIMBERLY A INABINET/Paralegal Specialist, OPET